463 F.2d 773
Juriel A. HILL, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 72-1731 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 25, 1972.

Stan Carter, Wichita Falls, Tex., Nelson, Sherrod, Carter & Oldham, Wichita Falls, Tex., for plaintiff-appellant.
Eldon B. Mahon, U. S. Atty., William L. Johnson, Jr., Asst. U. S. Atty., Fort Worth, Tex., for defendant-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The District Court affirmed the administrative decision of the Secretary of Health, Education and Welfare that Juriel A. Hill was not entitled to disability benefits under Secs. 216 and 223 of the Social Security Act, 42 U.S.C., Secs. 416, 423.


2
This is a close case on the facts.  Even so, there is substantial evidence in the record as a whole to support the determination of the Secretary.  Therefore, his findings are conclusive and may not be disturbed on appeal, Social Security Act, Sec. 205(g), 42 U.S.C., Sec. 405(g).


3
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I